                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION
CRAIG CUNNINGHAM,                              § CA. No. 4:2017-cv-00793                     3 2013
                                               § Clerk, U.S. District Court
VS.                                            § Texas Eastern
                                               §
CBC CONGLOMERATE                               §
                                               §           JURY
                                 PLAINTIFF S VACATION NOTICE




1. The Plai tiff hereby notifi es the court of the following dates in July and August where he will not
   be available and respectfully requests that no hearings or deadlines be set on these dates.


2. July 24-28th 2019

3. August 15-18* 2019




   Respectfully submitted.




   ,ra g?Cartningli
   Plaintiff,


   Plaintiff, Pro-se 7/03/2019

   3000 Custer Road, Ste 270-206 Plano, Tx 75075

   615-348-1977
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

CRAIG CUNNINGHAM, § CA. No. 4:2017-cv-00793
                                               §
VS.                                  §
                                               §
CBC CONGLOMERATE § JURY
                                               §
                                   CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was mailed and emailed to the attorney of record on
7/03/2019


                                         Certificate of Service

I certify that a true copy of the foregoing was sent via email and regular mail to Stew Sch ella on
7/03/2019




    . rais   Hnrs npijffrn
   Plaintiff.

Plaintiff, Pro-se

5543 Edmondson Pike ste 248

Nashville, TN 37211

7/03/2019
615-348-1977
